|__a

10

11

12

13

14

15

16

l?

18

19

Case 2:19-cv-00091 Document 1-1 Filed 61/22/19 Page 1 of 7

wear cement etta

- n ‘ J 361
mt mt 28 ill gm
1
lN Kl'l`SAP COUNTY SUPERIOR COURT
FOR THE STATE OF WASHINGTON
RICKEY CLASABLANCA_, Civil Action No:
1 8 - - s
Piainatf. 2 03187 18
vs. COMPLAINT

KITSAP COUNTY SHER]FF’S
DEPARTN{ENT; KITSAP COUNTY,
CONl\/TED, LLC.

 

Defendants.

 

 

 

The Plaintifl`, Rickey Clasablanca, hereby makes the following claims and allegations:
I. JURISDICTION AND VENUE

].l The Plaintift` timer filed a claim With the Kitsap Count}r Clerk of the Board of
Comrnissioners, hand delivered on Septernber 2?, 2018, alleging negligence and deliberate
indifference regarding the Defendant’s actions while Plairltift` was incarcerated in the Kitsap
County Jajl.

1.2 Other than simply acknowledging receipt of the tort claim._ Kitsap County did not respond to
Plaintifi"s RCW 4.96.010 tort claim notice.

1.3 The Plaintiff has exhausted administrative remedies_. as required. pursuant to RCW 4.96.010
and 4.96.020 and hereby timely files this complaint alleging tort claims against the

Defendant.

t _ ‘ _ . GSJoNF,s Law GRol.'P, P.S.
LOMPLAlm ron DMIAGES ~ l 1155 BETHEL AVE_

PoR'r ORCIL~\RD` WA 98366
360-876~922 l

 

10

11

12

13

14

16

11

13

19

20

21

22

23

24

26

27

28

 

 

2.]

2.2

2.4

2.5

2.6

COMl-‘LAIN`I` l"t)R DAMAG|€S - 2

Case 2:19-cv-00091 Document 1-1 Filed 01/22/19 Page 2 of 7

Ajl parties and subject matter herein mentioned are within the jurisdiction of this l-[onorable

Court.

II. FACTS
The Defendants, Kitsap County and the Kitsap County Sheri[`l"s Department are responsible
for the maintenance and operation of the Kitsap County Jail.
The Plaintiff was incarcerated in the Kitsap County Jail from February 12. 2016 to JuIy
28. 2016.
While Plaintiff was an inmate, Defendants (Kitsap County and Kitsap County Sheriff’s
Department) assigned PIaintiff, at his request_. to a position in the kitchen.
The Defcndants, Kitsap County and Kitsap County Sheriff’s Department had allowed one
of thc electrical outlets in the kitchen to become dangerously damaged or faulty so that it
posed a hazard to Plaintiff and anyone who walked near the faulty outlet and had failed to
reasonable or properly inspect the premises for such defects
Dcfendants Kitsap County and Kitsap County Sheriff’s Department created the hazard,
were aware of the hazard or should have been aware of the hazard, failed to repair the
hazard, and failed to offer any warning to inmates regarding the danger posed by the
hazardous outlet.
On March 14. 2016. Plaintiff, who was unaware of the hazard that the faulty outlet
presented._ was working in the kitchen and_. as he walked by the faulty outlet, was shocked
by electricity and startled by a sudden explosion and shower of sparks from thc hazardous

outlet.

GSJol\'Es LAw Gaour, P.S.
1155 BETlll-:L AvE.
Pon'r ORCHARD, W.A 98366
360-876-9221

 

10

11

12

13

14

15

16

11

18

19

20

21

22

23

24

25

26

27

28

 

 

2.8

2.9

2.10

[~J

.11

2.12

2.13

COMPL.»‘\lN'l` l~`()R DAM.»\GI;'S - 3

Case 2:19-cv-00091 Document 1-1 Filed 01/22/19 Page 3 of 7

As a result of the shock, unexpected jolt of electricity, the pain from a burn on his leg_. the
explosion, and shower of sparks. Plaintiffrecoiled from the injury, the explosion and the
shower of sparks and suffered a severe injury to his lower back.
Defendants, Kjtsap County and Kitsap County Sheriff`s l')epartment were aware that
Plaintiff had sustained injuries from the incident in the kitchen but chose not to send
medical personnel to examine and evaluate the Plaintiff’s injuries.
Defendants contracted with defendant, Corn\/led, LLC to provide some medical services
to inmates in the Kitsap County Jail.
Defendants delayed in medically examining and evaluating Plaintiff after having received
actual notice of the injury.
Over the following approximately six weeks (_from the date of injury. March 14, 2016
through Plaintiff’s release on July 23_. 2016), Defendants negligently failed to diagnose
and treat Plaintif_t"`s severe back inj ury.
Over the following approximately six weeks (frorn the date of injury, March 14, 2016
through Plaintiff’s release on July 28, 2016), Defendants engaged in and displayed
deliberate indifference to Plaintiff's injuries and not only denied him adequate diagnostic
and medical care, but engaged in concerted efforts to create a false justification for
refusing to diagnose and treat his severe back injury.
Defendants had a monetary motive to avoid diagnosing Plaintiff’s actual condition or
allowing it to be properly diagnosed
As a direct and proximate result of the Defendants’ actions and omissions, Plaintiff was
severely injured, endured pain_. suffering and emotional damage

llI. FOR A FIRST CAUSE OF ACTION

NEGLIGENCE!PREMISES LIABI_LTY
Against Kitsap County and the Kitsap County Sheriff’s Department

GSJoNF.s L,\w Gaour», P.S.
ll55 BF.THEL Avl~:.
PoRT ORr‘HARn, WA 98366
360-876-922|

 

a

13

14

15

16

11

18

19

20

22

23

24

25

26

22

28

 

 

3.1

3.2

3.3

3.5

3.6

C'OMP[,A[NT FOR UAMAGL"S - 4

Case 2:19-cv-00091 Document 1-1 Filed 01/22/19 Page 4 of 7

Sections l and ll are hereby incorporated, verbatiml
rl'he Defendants, Kitsap County and the Kitsap County Sherifl"s dcpartment, running a
county jail owe the direct duty to a prisoner in their custody to keep the prisoner in health
and free from hann, and for any breach of such duty resulting in injury they is liable to
the prisoner.
The duty owed to a prisoner by the Shcriff and County running a countyjail is a positive
duty arising out of the special relationship that results when a custodian has complete
control over a prisoner deprived of liberty.
Defendants owed a duty to plaintiff to exercise due care to avoid harming plaintiff by
maintaining the premises in a reasonably safe condition, and to warn him of hazards on
the premises
Defendants breached their duty of care to plaintiff by acting negligently in the following
particulars:
Creating a hazard by damaging an outlet in an area where it knew prisoners would be
actively moving around;
Creating a hazard by negligently failing to maintain or repair a known hazard;
Negligently failing to regularly inspect the premises for hazards such as faulty wiring and
outlets;
Failing to present adequate warnings to the Plaintiti` of a hazardous condition;
Failing to provide a reasonably safe environment for Prisoncrs; and.

Being otherwise negligent
As a direct and proximate result of the Defendants’ negligence_. the Plaintiff came into

contact with a faulty electrical outlet or connection, and was severely injured when it

GSJo:\'r.s I.,\w GRouP. P.S.
ll55 Bi:'rnr:l. .-\vr;.
PoRT ORCH,\RI), WA 98366
360-876-9221

 

10

11

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

4.1

4.3

4.4

4.5

4.6

5.l

CON‘IP|.A]NI` F()R DAMA(]ES - 5

Case 2:19-cv-00091 Document 1-1 Filed 01/22/19 Page 5 of 7

shocked him and burst into a shower of sparks.
IV. FOR A SEC()ND CAUSE OF ACTION
NEGLIGENCE AND DELlBERATE INDIFFENCE
Against Kitsap County and the Kitsap County Sheriff"s Departnlent

Sections ll fl and lll are hereby incorporated, verbatim
The Defendants, Kitsap County and the Kitsap County Sherifl`s Department owe a non-
delegable duty to provide reasonable medical care for prisoners in the Kitsap County lail.
Plaintiff suffered a severe from an injury to his leg and an injury back while incarcerated
and under the control of the Defendants
The Defendants negligently failed to provide reasonable medical diagnostic effort and
reasonable medical care to the Plaintifl` while he was incarcerated
The Defendants engaged in a pattern of deliberate indifference to Plaintifl" s medical
condition and needs while Plaintjff was incarcerated and under their control.
As a direct and proximate result of the Defendants” negligence and deliberate indifference
to his medical condition, Plaintiff:
a) Endured severe pain and suffering;
b) Was subjected to severe emotional distress;
c) Suffercd severe and permanent injuries where immediate treatment would likely have

curtailed the extent of the injuries or their pemianent nature.

V. PROFESSIONAL!`MEDICAL NEGLICENCE
Against ConMed, LLC

Sections l, LI, lll and IV are hereby incorporated_. verbatim.
Defendant is a business which, in 2016, were responsible for providing medical providers
and medical care to inmates_. including the Plaintil`l`, in Kitsap County Jail.
GS.Io.vss law GRouP, P.S.

1155 an:i Avr..

Pon'l' Ox(.'i-l.~\ Rn, WA 98366
36 0-8?6-9221

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

21

28

 

 

Case 2:19-cv-00091 Document 1-1 Filed 01/22/19 Page 6 of 7

5.3 Defendant owed Plaintiff a duty of care to exercise reasonable care and to exercise that
degree of care, skill, and learning expected of a reasonably prudent health care provider
at that time in the profession or class to which he belongs in the state of Washington,
acting in the same or similar circumstances

5.4 Defendant`s employees failed to exercise reasonable care in his, her, or its treatment of
the Plaintiff from March 14, 2016 through July 28, 2016 while was an inmate at Kitsap
County .lail and a patient under the Defendant’s care by:

a) l"ailing to take adequate measures to diagnose Plaintiff s medical condition;

b) Failing to properly treat Plaintiff's medical condition;

c) intentionally taking actions designed to ensure that Plaintiff would be denied
diagnostic and medical care regarding his back injury.

d) Exacerbating and worsening Plaintiffs injury and medical conditions

5.5 As a direct and proximate result of the Defendants’ negligent and professionally

negligent actions and omissions the Plaintiff:
a) Suffered severe physical injury. including permanent inj ury;
h) Was required to be subjected to years of medical treatment and will bc required
to be subjected to future medical treatment;
c) Endured and will continue to endure severe pain, suffering, and mental anguish;
d) Suffered and will continue to suffer emotional damage;
e) Suffered and will continue to suffer a loss of enjoyment of life and limitations
Vll. PRAYER FOR RELIEF
WHEREFORE, the Plaintiff prays for judgment against the Defendants to recover special

and general damages in an amount to be determined by the Court or a Jury and darnagcs, fees and

GS.IO.\'£s wa GRot.'r. P.S.
1155 Bi;'rm:l. i\vi»:.
Pon'r ORCHARI), WA 98366
360-876-9221

COMPLAINT F(JR DAM.»‘\(]|~`.`S - 6

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

26

21

28

 

 

Case 2:19-cv-00091 Document 1-1 Filed 01/22/19 Page 7 of 7

costs and equitable remedies set forth in this complaint andfor allowed, provided for or permitted by

CHALMERS ON, WSBA #40180
Novcmber 24, 2018

the common law or statutory law.

GSJoNr.s law (;Rot.'r, P.S.
ll55 BETHEL Avr..
Pon'r ORCH.ARD, WA 98366
360-876-9221

COMPI.AI`NT FOR [)i\MAGl£S - 7

 

